        Case 1:20-cv-09119-PAE-JLC Document 7 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ERIC ANDREW PEREZ,

                             Plaintiff,                   20-CV-09119 (PMH)
                      -against-                           ORDER DENYING REQUEST FOR
                                                          PRO BONO COUNSEL
  EXPERIAN, et al.,

                             Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff has filed an Application for the Court to Request Counsel. (Doc. 4). For the

following reasons, Plaintiff’s application is denied

                                          LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.

Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to grant an indigent litigant’s request for representation. Id. Even if a court

does believe that a litigant should have a lawyer, under the in forma pauperis statute, a court has

no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer to

represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310

(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

grant applications for counsel sparingly, and with reference to public benefit, in order to preserve

the “precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
        Case 1:20-cv-09119-PAE-JLC Document 7 Filed 12/16/20 Page 2 of 3




       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must

first demonstrate that he or she is indigent, see Terminate Control Corp. v. Horowitz, 28 F.3d

1335, 1341 (2d Cir. 1994), for example, by successfully applying for leave to proceed in forma

pauperis. The court must then consider whether the litigant’s claim “seems likely to be of

substance” – “a requirement that must be taken seriously.” Id. at 60–61. If these threshold

requirements are met, the court must next consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Here, Plaintiff filed a Request to Proceed in Forma Pauperis (IFP) on October 30, 2020.

(Doc. 1). On November 5, 2020, Chief Judge McMahon denied Plaintiff’s IFP application fining

that Plaintiff “d[id] not answer any of the questions” in his IFP application and he stated in the

application that he “would like to pay [the filing] fee [of] $400.” (Doc. 6 at 1). The Court,

therefore, directed Plaintiff to either submit an amended IFP application or pay the filing fee.

(Id.). On November 6, 2020, Plaintiff paid the $400 filing fee (Docket Entry dated Nov. 6, 2020).

While Plaintiff states in his application requesting pro bono counsel that “Plaintiff is unable to




                                                  2
        Case 1:20-cv-09119-PAE-JLC Document 7 Filed 12/16/20 Page 3 of 3




pay for legal representation” (Doc. 4 at 8),1 Plaintiff was not granted IFP status and has not

otherwise established that he qualifies as indigent. Accordingly, Plaintiff’s request that the Court

appoint pro bono counsel is denied.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Application for the Court to Request Counsel is

denied. The Court instructs the Clerk to terminate ECF No. 4. The Court further instructs the

clerk to terminate ECF No. 3, Plaintiff’s application to receive electronic case notifications, as

the docket reflects that Plaintiff has consented to receiving electronic service. (Doc. 5).

SO ORDERED.

 Dated:    December 16, 2020
           New York, New York

                                                                PHILIP M. HALPERN
                                                               United States District Judge




       1
        Because Plaintiff’s application includes inconsistent page numbering, the Court refers to
page numbers assigned by PACER.



                                                  3
